Case 1:18-cv-03574-TWP-TAB Document 87 Filed 08/31/20 Page 1 of 2 PageID #: 3525




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



 MAPLETON AT COUNTRYSIDE        )
 CONDOMINIUM ASSOCIATION, INC., )
                                )
     Plaintiff,                 )                     No. 1:18-cv-03574-TWP-TAB
                                )
  v.                            )
                                )
 TRAVELERS INDEMNITY COMPANY )
                                )
     Defendant.                 )

                                      NOTICE OF APPEAL



        Notice is hereby given that Mapleton at Countryside Condominium Association, Inc.,

 plaintiff in the above-named case, hereby appeals to the United States Court of Appeals for the

 Seventh Circuit from the Entry Granting Defendant’s Motion for Summary Judgement and

 related Final Judgment Pursuant to Fed. R. Civ. Pro. 58, entered in this action on the third day of

 August, 2020.


                                          Respectfully submitted,


                                          /s/ David E. Miller
                                          David Miller #31855-32
                                          Saeed & Little, LLP
                                          133 West Market Street
                                          Indianapolis, IN 46204
                                          Telephone: (317) 371-5535
                                          david@sllawfirm.com

                                          William D. Beyers, #28466-49
                                          BUCHANAN & BRUGGENSCHMIDT, P.C.
                                          80 E. Cedar St.
Case 1:18-cv-03574-TWP-TAB Document 87 Filed 08/31/20 Page 2 of 2 PageID #: 3526




                                          Zionsville, Indiana 46077
                                          Telephone: (317) 873-8396
                                          Facsimile: (317) 873-2276
                                          bbeyers@bbinlaw.com

                                          Attorneys for Plaintiff


                           FEDERAL CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, a copy of the foregoing was filed electronically.

 Notice of this filing will be sent to all counsel of record by operation of the Court’s electronic

 filing system. Parties may access the filing through the Court’s system.



                                                             /s/ David E. Miller
                                                             David Miller




                                                 2
